Citation Nr: 1542117	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14 072-51A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than May 16, 1997 for grant of service connection for an acquired psychiatric disorder for accrued benefits purposes.  

2.  Entitlement to an effective date earlier than May 16, 1997 for grant of a 100 percent disability rating for an acquired psychiatric disorder for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from July 1953 to October 1953.  The appellant is the widow of the Veteran, who died in October 2004, more than ten years ago.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO implemented an August 2011 Board decision to the extent of granting service connection for an acquired psychiatric disorder for accrued benefits purposes.  The appellant appealed the RO's assignment of an effective date of May 16, 1997 for the grant of service connection and assignment of a 100 percent disability rating.  The RO is the agency of original jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date earlier than May 16, 1997 for grant of a 100 percent disability rating for an acquired psychiatric disorder for accrued benefits purposes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  In unappealed August 1957 and January 1959 decisions, the AOJ denied service connection for an acquired psychiatric disorder.  

2.  No new and material evidence was received during the appeal periods of the August 1957 and January 1959 rating decisions.   

3.  Following the January 1959 rating decision, VA first received another claim of entitlement to service connection for an acquired psychiatric disorder on January 26, 1969.  

4.  The AOJ denied service connection for an acquired psychiatric disorder in decisions dated in July 1971 and June 1977 but did not provide notice to the Veteran of his appellate rights. 

4.  The Veteran timely filed a notice of disagreement with the AOJ's July 1984 disallowance of service connection for an acquired psychiatric disorder.  

5.  In January 1998, the AOJ furnished a statement of the case on the issue of entitlement to service connection for an acquired psychiatric disorder to the Veteran and his representative.

6.  The Veteran filed a Substantive Appeal in response to the January 1998 statement of the case in April 1998.


CONCLUSIONS OF LAW

1.  The August 1957 decision is final.  38 U.S.C.A. § 4005 (1958). 

2.  The January 1959 decision is final.  38 U.S.C.A. § § 4005 (1958).  

4.  The criteria for an effective date of February 26, 1969 have been met for the grant of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The procedural background of this case is somewhat unusual.  The Board, to address the concerns of the Court, must address events that occurred decades before (before, in fact, the existence of the Veteran's Court).  In this regard, it is important for the widow to understand that the way in which cases are adjudicated by VA has changed significantly over the last 60 years.  The retroactive application of procedures and/or laws that, in many cases, did not exist at the times this case were adjudicated by VA is always multifarious.  The Board, therefore, provides a history of this case along with its explanation of how it arrived at what it decides in the decision.  Ultimately, the Board finds that an effective date of February 26, 1969 is warranted for the grant of service connection for an acquired psychiatric disorder. 

It has been established in previous decisions that at the time of his death the Veteran had a pending appeal of an AOJ denial of service connection for an acquired psychiatric disorder.  It has also been established that the appellant filed claim of entitlement to Indemnity and Dependency Compensation benefits (DIC) and timely filed a claim of entitlement to accrued benefits.  

Accrued benefits" are periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by VA to which an individual was entitled at death under existing rating or decision or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2014).  

The DIC claim has been granted and an effective date assigned and there is no issue before the Board with regard to that matter.  The accrued benefits claim has also been granted with respect to the Veteran's cardiovascular disorder and there is no issue before the Board with regard to that matter.  

In an August 2011 decision, the Board granted the appellant's appeal as to entitlement to service connection for an acquired psychiatric disorder for accrued benefits purposes.  In the September 2011 Decision Review Officer Decision, the AOJ implemented that grant and assigned an initial rating of 100 percent, with an effective date of May 16, 1997.  The effective date was assigned based on the AOJ's determination of the date of claim.  

In February 2012, the AOJ received a notice of disagreement (NOD) with that September 2011 decision.  The NOD stated that at the time of his death, the Veteran was entitled to service connection and a 100 percent rating for his schizophrenia prior to the effective date of May 16, 1997, based on the pending claims and the evidence of record.  The NOD also stated that the Veteran was entitled to a higher rating due to the severity of his service-connected acquired psychiatric disorder, schizophrenia.  

In February 2014, the AOJ issued a Statement of the Case (SOC) on the issue of entitlement to an effective date earlier than May 16, 1997, for grant of service connection for an acquired psychiatric disorder for accrued purposes.  The appellant perfected the appeal of that issue by filing a VA Form 9, Substantive Appeal, in June 2014.  

In a letter received by VA in January 2015, the appellant's representative argued two points.  

First, he contended that the assignment of an effective date of May 16, 1997 for the grant of service connection was incorrect and that the AOJ had ignored the Veteran's pending and unadjudicated claims of entitlement to service connection for the same acquired psychiatric disorder filed in July and November 1957, February 1969, June 1971, February, May, and October 1977, and July 1984.  The argument continued that the AOJ had ignored its own January 30, 1959 decision reconsidering the 1957 decision and ignored the Veteran's March 1959 NOD and new evidence.  

Many of the events cited occurred over one-half century ago. 

Second, the appellant's representative contended that the February 2014 SOC was limited to the issue of entitlement to an earlier effective date for grant of service connection but ignored the appellant's appeal as to an earlier effective date for the 100 percent disability rating.  He requested that the AOJ provide an SOC on that issue.  The AOJ did not provide the requested SOC.  

In June 2015, the appellant's representative petitioned the U.S. Court of Appeals for Veterans Claims (CAVC) for extraordinary relief in the nature of a Writ of Mandamus.  Pertinent to the issues before the Board at this time, the request was to compel the Secretary of Veterans' Affairs (the Secretary) to issue an SOC with regard to the effective date assigned for the 100 percent rating.  

In June 2015, the Court ordered the Secretary to file a response to the petitioner's allegations.  In July 2015, the Secretary filed a response contending that the petition was moot.  The Secretary explained that the November 2011 decision granted a 100 percent rating so it was unclear on what basis Petitioner believed the Veteran was entitled to a "higher rating" or whether this actually expressed disagreement with the total rating assigned.  The Secretary contended that the March 2014 Substantive Appeal filed in response to the February 2014 SOC did not assert that the SOC was incomplete, arguing only that Petitioner was entitled to an earlier effective date.  The Secretary contended that the petition was moot.  

In July 2015, the Court ordered the Secretary to file a response to the petitioner's allegations surrounding the February 2012 NOD and whether clarification of the NOD was required pursuant to 38 C.F.R. § 19.26(b).  Later that month, the Secretary responded that no clarification was necessary because no agency decision has been rendered as to the disability rating for the period of time prior to May 16, 1997 and the February 2014 SOC addressed the only matter finally decided by the AOJ in the November 2011 decision.

The Secretary cited Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) for the proposition that the downstream elements of disability rating and effective date are not relevant until after service connection has been granted.  The Secretary explained that because the AOJ denied service connection for the period prior to May 16, 1997 no rating had been assigned for the period prior to May 16, 1997.  The Secretary also explained that the issue of entitlement to service connection prior to May 16, 1997 was currently on appeal to the Board and the appropriate rating for that period would be decided by the AOJ only in the event that service connection for an earlier period of time is established.  

Following the Petitioner's response, the Court issued an order in August 2015.  The Court found that Grantham is not controlling in this case because in Grantham the appellants claim for service connection had been denied while in this case service connection has been granted.  The foundation of this finding will not be addressed herein. 

The Court ordered that the Secretary shall file another response within seven days as to why an SOC was not issued, or the Secretary may simply issue the SOC.  

In September 2015, the Secretary responded that on September 2, 2015, the RO issued an SOC with respect to the issue of entitlement to a rating prior to May 16, 1997 and the Secretary requested that the petition be denied in part and dismissed in part.  

Of record is the September 2, 2015 SOC titled "Entitlement to a rating prior to May 16, 1997."  Also associated with the claims file is a letter dated September 9. 2015 from the appellant's representative.  He notes that the September 2, 2015 SOC was issued and reiterates the contention that service connection and a 100 percent rating are warranted prior to the assigned effective date of May 16, 1997.  The representative also filed a VA Form 9, Substantive Appeal.  

The Veterans Appeals Control Office Locater System (VACOLS) shows that there are two issues before the Board at present:  entitlement to an effective date earlier than May 16, 1997 for grant of service connection for an acquired psychiatric disorder and entitlement to an effective date earlier than May 16, 1997 for grant of a 100 percent disability rating for an acquired psychiatric disorder.  Now the Board turns to the merits of the appeal.  

First it lists the relevant laws and regulations and then applies those to the facts of this case.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Currently, the law provides that once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2014).  After notice of a decision by the AOJ, the claimant can initiate an appeal by filing an NOD with the AOJ.  38 U.S.C.A.  § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2014).  If no NOD is filed within that year, the AOJ's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015).  

As will be explained later in this decision, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was first denied in 1957, and arguably in 1959.  The VA appeals system was different at the time of those earlier decisions.

While the Board will not address this issue, it is important for the widow, who has been involved with this case for many years, that not all evidence in this case support the claim of service connection. 

Prior to September 1962, a claimant could appeal to the Board by filing an application for review on appeal within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 4005(a) (1958).  Such applications were required to be filed with the activity which entered the denial.  If such application was timely filed, a reasonable time thereafter would be allowed, if requested, for the perfection of the appeal and the presentation of additional evidence before final determination or decision was made.  Id.  If no application for review on appeal was filed within the one year period, the action taken on initial review or degermation became final and would not thereafter be reopened or allowed, except where subsequent to such disallowance new and material evidence in the form of official reports from the proper service department were secured the Administrator may authorize the reopening and review of the former decision.  38 U.S.C.A. § 4005(b) (1958).  

In 1971 and in 1977 regulation dictated that the claimant, and the claimant's representative, if any, would be informed of the right to initiate an appeal by the filing of an NOD in writing, and the time limit within which such notice must be filed.  38 C.F.R. § 19.109(a) (1971 & 1977).  This information was required to be included in each notification of a determination of entitlement or non-entitlement to VA benefits by the AOJ.  Id.  

When VA fails to comply with statutory procedural requirements regarding notification of benefit determinations and such failure has the effect of extinguishing the claimant's right to appeal an adverse decision, the period of filing an appeal does not run.  See Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2003).  

As regulations implement statutes, the Board concludes that regulatory procedural requirements that are not adhered to have the same effect.  In this regard, it is again important to note that the Board is attempting to address complex legal issues to fact that occurred many decades ago.  The complexities of such retroaction application of laws is why, in part, the Court's jurisdiction was limited by Congress when the Court was initially established (another issue the Board will not address at this time). 

If new and material evidence is added to the record, VA will reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  Prior to 1964, 38 C.F.R. § 205 defined new and material evidence as follows:  Evidence which is solely cumulative or repetitious in character will not serve as the basis for reconsideration of the previous decision.  When evidence relates to the same specific fact to which proof was before adducted of a like character it is cumulative but not when it relates to a new fact respecting the general question or point in issue.  To constitute material evidence the facts offered must relate and go to the issue, or have a legitimate and effective influence or bearing on the decision in question.  

Prior to 1964, 38 C.F.R. § 3.201(e) provided that evidence received prior to expiration of the appeal period or prior to the appellate decision will be considered by the adjudicating AOJ and will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

Prior to 1964, C.F.R. § 3.201(b) provided that where the benefits claimed were denied previously by an adjudicating AOJ and where no appeal to the Board had been filed within the period provided for appeal, the claims folder together with the evidence were to be referred to the appropriate adjudicating AOJ which would determine whether the evidence is new and material, and, if determined to be so, would proceed with adjudication upon the basis of all the evidence.  38 C.F.R. § 3.201.  

Receipt of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed.  38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  Prior to 1964, 38 C.F.R. § 201 addressed new and material evidence and subsection (e) corresponded to 38 C.F.R. § 3.156(b).  

Statute provides that, unless specifically provided otherwise in chapter 51 of Title 38, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  Regulation implementing that statute provides that unless otherwise provided, the effective date of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Other subsections explain that, with regard to new and material evidence other than service department records, the effective date of an award based on new and material evidence received after the final allowance of the claim, such as in this case, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

The CAVC has explained that the language "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See DeLisio v. Shinseki, 25 Vet. App. 45, 51 (2011).  Again, the Board is applying a 2011 case to a situation that occurred decades earlier, even before the existence of the Veterans Court.  However, to address the Court's concerns, the Board must provide reasons and bases for its decision.    

Service treatment records include a request for discharge signed by the Veteran.  This states that he had disability which existed prior to entry into active service and appeared to be not incident to, or aggravated by, prior to subsequent military service.  

In July 1957, the AOJ first received a claim of entitlement to VA disability benefits for a mental condition.  The AOJ first denied service connection for an acquired psychiatric disorder in an August 1957 rating decision.  In the decision, the AOJ stated as follows:  "Veteran was hospitalized on 8-17-53 for schizophrenic reaction, paranoid type, manifested by lifelong suspiciousness, delusions of persecution, and by an attempt to kill a cadreman.  Past history revealed lifelong paranoid trends."  The AOJ notified the Veteran of the decision and of his appellate rights in a letter sent to him on September 12, 1957.  

In that letter, the AOJ stated as follows:  "Your nervous condition was not incurred in nor aggravated by your military service."  The letter informed him that if he believed the decision was not in accordance with the law and facts in the case, he could appeal to the Administrator of Veterans Affairs at any time within one year of the date of the letter and informed that he should so inform the AOJ if he desired to appeal and a VA Form 1-9 would be furnished for that purpose.  C

Contrary to the appellant's representative's contention, this is consistent with the appeal process at the time and was adequate notice of his appellate rights.  

It is noted that the VA Form 1-9 was then titled "Claimant's Appeal to Administrator of Veterans Affairs.  There is no indication that the Veteran initiated a timely appeal of the 1957 decision.  

In September 1957, the Veteran was admitted to a VA hospital with diagnoses of hypertensive vascular disease and schizophrenic reaction, paranoid type in remission.  The hospital summary states that he complained of severe headache in the past four months.  Then the summary states "[t]he condition was first noted in 1953 while in service."  

The appellant's attorney argued in his Petition for Extraordinary Relief that this was new and material evidence.  This argument is without merit.  

The September 1957 hospital summary was solely cumulative and repetitious in character of evidence already of record.  It related to the same specific fact to which proof was before adducted of a like character.  It did not relate and go to the issue or have a legitimate and effective influence or bearing on the decision in question.  

The fact that the Veteran's schizophrenic reaction, paranoid type was present in 1953 was already of record because it is listed in the service treatment records in August 1953 and those were before the AOJ in 1957 as the AOJ indicated in its September 1957 decision that he was hospitalized for schizophrenic reaction in August 1953.  That the Veteran had a current psychiatric disability was also known when the AOJ issued the 1957 decision.  The summary of the September 1957 hospitalization was not new and material evidence under the definition of that term effective at the time.  It did not relate to the fact that needed to be proven - that his current psychiatric disability was incurred or aggravated by service.  

Simply stated, it is important for the widow to understand the overall reasoning of the AOJ more than one half century ago:  The VA, at that time, believed that the Veteran's psychiatric disorder existed prior to service.  The Veteran's limited period of service and the fact that it was the 1950's, when psychiatric problems in many cases were not treated (and treatment opportunities were limited), only supports this finding.  It would not have been usual for a Veteran's problem to have been overlooked at his entrance to service in 1953.  No one in the 1950's working at VA would have suggested that the Veteran did not have this problem, the critical question was whether this problem was caused by service from July to October 1953.  Treatment for this problem would not be material evidence to the question of whether it was caused by service. 

On January 30, 1959, the RO acknowledged the 1957 hospitalization in denying the Veteran's claim of entitlement to service connection for a heart condition.  It also informed him that no change was warranted in the previous determination.  Contrary to the appellant's representative's contention, the letter adequately informed him of his appellate rights and was consistent with what those rights were at that time.  

On March 16, 1959, the AOJ received a VA Form VB 8-527, titled Employment Statement (In Support of Claim for Total Disability Benefits).  What the Veteran submitted on March 16, 1959, was not, as his representative has contended, an NOD with the 1959 decision or a dispute with regard to the 1957 and 1959 decisions.  

Indeed, it is important for both the widow and the Court to note that the term "notice of disagreement" did not exist at that time in VA law.  

What the Veteran submitted did not express any intent to appeal any decision of the AOJ to the Board.  Nor was it new and material evidence.  In this regard, he indicated that he could not work because he was nervous and had falling out spells.  He stated that he was discharged from service because of his disabilities.  He did not mention any VA decision.  These facts were already before the AOJ when it issued its previous decision.  These facts did not relate to the reason his claim for VA disability compensation had been denied.  They were facts already of record or facts that had no bearing on the matter, i.e., they went only to the extent of his disability.  As far as a claim of service connection, the information was redundant.

On March 24, 1959, the RO requested service department information; i.e., a complete statement of service showing the time spent on an industrial, agriculture, or indefinite furlough, time lost on absence without leave, under arrest, in desertion, and while undergoing sentence of courtmartial.  The service department indicated that the Veteran had 90 days or less of active service, exclusive of furlough time, time lost on absence without leave, under arrest, in desertion, and while undergoing sentence of court martial.  

On its face, this was not new and material evidence on the issue of entitlement to service connection for an acquired psychiatric disorder.  It did not relate his psychiatric disability to incurrence or aggravation during service.  

Although the Veteran was hospitalized in September 1961 at a VA hospital with a diagnosis of schizophrenic reaction, this was not new and material evidence with regard to entitlement to service connection for an acquired psychiatric disorder.  It was not a claim.  It only showed that he had an acquired psychiatric disorder, a fact that had already been established.  

In September 1961, the AOJ issued a rating decision listing the Veteran's service-connected and nonservice connected disabilities and finding that the cited findings did not reflect permanent disabilities of such severity as to preclude the following of gainful employment.  In November 1961, the Veteran filed a VA Form 21-527, titled Income - Net Worth and Employment Statement (In Support of a Claim for Total Disability Benefits).  This form indicated that he had not worked since July 1961 and had been totally disabled as of that time.  In December 1961, the AOJ issued a rating decision and sent a letter to the Veteran informing him that he was not eligible for pension because his permanent disabilities were not sufficient to prevent gainful employment and informed him that it had considered his employment statement.  

The instructions for the VA Form 21-527 provided that the person who was claiming total disability benefits should complete the form when requested.  The Veteran did not indicate on that form filed in November 1961 that that he was claiming VA disability compensation benefits.  The November 1961 VA Form 21-527 was not a claim of entitlement to service connection for an acquired psychiatric disorder.  What it was a document to provide information as to income and employment.  The AOJ acted properly in December 1961.

Again, in these facts, the Board cannot retroactively apply case law from a Court that did not exist at this time. 

In February 1969, the AOJ again received a claim of entitlement to service connection for an acquired psychiatric disability.  It is noted that the "receipt date" for this document is listed in the Veterans Benefits Management System (VBMS) as in February 1989.  This is incorrect.  There are two dates stamped on the document.  One shows receipt at the Veterans Administration Hospital with a date of February 26 but whether it says 1989 or 1969 is not clear.  The second stamp is clear and shows that it was received at the VA RO on February 28, 1969.  

Importantly, what the Veteran stated in that claim was "[r]equest is made that compensation claim be reopened on basis of a current medical summary from VAH Tuskegee, Ala.  My nervousness and foot condition has increased in severity since the last rating."  

Notwithstanding the reference to an increase in severity, the Veteran appears to request that his "compensation claim be reopened."  The AOJ did not adjudicate a compensation claim following receipt of the claim.  Rather, it sent him a letter in April 1969 referring to his claim for pension for disability not the result of service.  The claim of entitlement to service connection thus, arguably, remained pending.  

In June 23, 1971, the Veteran again requested service connection for an acquired psychiatric disorder.  The AOJ sent him a letter in July 1971, informing him that the claim had previously been denied, informing him of why it was denied, and explaining that he had not submitted new and material evidence for reopening the claim.  The AOJ informed him that in the absence of new and material evidence the claim remained in disallowed status.  This July 1971 letter was an appealable decision disallowing the claim.  The date of the claim was that of the claim that had remained pending since February 26, 1969.  The AOJ did not inform the Veteran of his appellate rights, as was required by law at that time.  This had the effect of extinguishing his appellate rights.  Therefore, arguably, the period to appeal the June 1971 decision did not begin to run.  

In May 1977, the AOJ received a statement from the Veteran in which he again claimed entitlement to service connection for an acquired psychiatric disorder.  In a June 1977 rating decision, the AOJ again disallowed the claim on the basis that no new and material evidence had been received.  By this time the Veteran was represented.  The letter was carbon copied to his representative.  VA enclosed two forms with the letter, VA Form 21-2680 and VA Form 20-8739.  

Although copies of the forms are not included with the letter, the Board has reviewed the forms; neither provided the Veteran with his appellate rights.  There is no indication that the Veteran was informed of his appellate rights.  Because the Veteran was not informed of his appellate rights, the June 1977 decision, arguably, did not begin to run.    

In July 1984, the AOJ again received a claim of entitlement to service connection for an acquired psychiatric disorder.  Later that month, the AOJ sent a letter to the Veteran informing him that his claim had previously been denied and explaining why it was denied.  It informed him that new and material evidence had not been submitted to reopen the claim and that this was required to reopen the claim.  This was an appealable decision.  In January 1985, the AOJ received a letter on which the Veteran wrote "NOD."  He stated that he disagreed with the July 1984 letter which disallowed service connection and stated that in light of new evidence he received, he wanted to appeal for service connection.  

The only claim of service connection disallowed in the July 1984 letter, which was a decision, was that for a nervous condition, which is just another way of stating an acquired psychiatric condition.  The January 1985 letter was an NOD and placed the issue in appellate status.  Because the June 1971 and June 1977 decisions had not become final, the decision on appeal was the June 1971 decision.  

In this regard, it is important to note that the Board's decision in this case is based, in part, on case law that did not exist at the time these decisions were made.  It is unclear what exact procedures existed in the 1950's and 1970's.  However, in light of the Court's concerns, particularly the Court's Orders of 2015, the Board must attempt to make an assessment in this case based on events that occurred, in some cases, over one-half century ago. 

In February 1986, the AOJ sent a letter to the Veteran informing him that it had reviewed his letter requesting service connection for a nervous condition and informing him that since new and material evidence had not been submitted, the decision disallowing his claim remained unchanged.  In May 1986, the AOJ sent a letter to the Veteran informing him that it had received his letter stating that he wanted to appeal the AOJ decision on his claim.  It informed him that the February 1986 letter was simply a reminder that service connection for a nervous condition had previously been denied.  It also informed him that the AOJ had not reconsidered his claim because he had not submitted new evidence.  The AOJ informed him that since it had not reconsidered his claim there was no recent decision that he could appeal.  

This does not appear to be correct.  The letters sent to the Veteran in 1986 did not alter the fact that he had initiated an appeal of the 1971 decision.  

In September 1997 the AOJ issued a rating decision which disallowed the claim for lack of new and material evidence to reopen.  The AOJ informed the Veteran and his representative of that decision and of his appellate rights in a letter mailed in September 1997.  However, the issue was already on appeal of the June 1971 decision.  The AOJ's actions did not affect the appellate status.  The AOJ furnished an SOC to the Veteran in January 1998 and the Veteran filed his Substantive Appeal in April 1998.  Although the Substantive Appeal was filed more than sixty days after the SOC was furnished and more than one year after the June 1971 decision, the Board finds that it perfected the Veteran's appeal.  This is because the AOJ informed him in September 1997 of his appellate rights, albeit with regard to the September 1997 decision.  It was at that time that the appeal period of the June 1971 decision began to run.  Therefore, the Veteran had one year from September 1997 to file his Substantive Appeal.  His Substantive Appeal was therefore timely with regard to the June 1971 decision.  The date of claim is therefore February 26, 1969.

The Board finds that the date entitlement arose in this case is the date that the Veteran was diagnosed with schizophrenia.  That date is, however, earlier than the date of claim.  The proper effective date for grant of service connection, arguably, is therefore the date of claim, February 26, 1969.  For this reason, the Board finds that the appeal as to entitlement to an earlier effective date for grant of service connection must be granted to the extent of an effective date of February 26, 1969.  

Prior receipt of his claim on February 26, 1969, the claim had been denied in 1957 and, arguably, in 1959, the AOJ informed him of his appellate rights following those decisions and he did not appeal to the Board.  No new and material evidence was received during the appeal period of either decision.  Those decisions thus became final.  For this reason, the Board denies an effective date earlier than February 26, 1969 for grant of service connection for an acquired psychiatric disorder.  There is no reasonable doubt to be resolved as to this determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

ORDER

An effective date of February 26, 1969 is granted for the grant of service connection for an acquired psychiatric disorder.  


REMAND

The Board finds that there is insufficient medical evidence for it to adjudicate the effective date of the 100 percent disability rating assigned.  As such, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide access to the claims file to an appropriate examiner.  The examiner is asked to provide an opinion as to the nature and severity of disability suffered by the Veteran for the period from February 26, 1969 to May 16, 1997.  In doing so the examiner must provide an opinion responsive to the disability rating criteria in effect at that time.  Those criteria are specified below:

For the period from January 26, 1969 to May 16, 1997 the following criteria were used to evaluate psychoses:

A 100 percent rating required active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.

70 percent rating required the above with lesser symptomatology such as to produce severe impairment of social and industrial adaptability.

A 50 percent rating considerable impairment of social and industrial adaptability.

A 30 percent rating required definite impairment of social and industrial adaptability.  

A 10 percent rating required slight impairment of social and industrial adaptability.

A 0 percent rating was for psychosis in full remission.  



2.  This is a complex case back from the Veteran's Court.  Then readjudicate the issue of entitlement to a 100 percent disability rating prior to May 16, 1997, to include assignment of an appropriate disability rating if the 100 percent rating is not granted.  If the benefit sought is not granted in full, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


